            Case 1:20-cv-08033-OTW Document 22 Filed 09/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROBERT GONZALEZ,                                              :
                                                              :
                         Plaintiff,                           :      20-CV-8033 (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
COMMISSIONER OF SOCIAL SECURITY.,
                                                              :
                         Defendant.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

ONA T. WANG, United States Magistrate Judge:

         On June 22, 2021, the parties were ordered to update the Court on the outcome of

settlement discussions by July 19, 2021 and file their Joint Stipulation by September 22, 2021.

(ECF 21). To date, the parties have not updated the Court as instructed. By September 3, 2021,

the parties shall file a joint letter updating the Court on the outcome of settlement discussions.

The Court will not grant an extension to the September 22, 2021 deadline to file the Joint

Stipulation without good cause.

         SO ORDERED.

                                                                    s/ Ona T. Wang
Dated: September 1, 2021                                          Ona T. Wang
       New York, New York                                         United States Magistrate Judge
